





GUARANTEE







GUARANTEE dated as of September 11, 2012 (“Guarantee”) made by COVER-ALL
TECHNOLOGIES INC., a Delaware corporation (the “Guarantor”), in favor of
IMPERIUM COMMERCIAL FINANCE MASTER FUND LP, as Lender (the “Lender”) under the
Loan Agreement referred to below.

W I T N E S S E T H:




WHEREAS, pursuant to the Loan and Security Agreement dated as of even date
herewith (as the same may be amended, supplemented or otherwise modified from
time to time, the “Loan Agreement”) among Cover-All Systems, Inc., a Delaware
corporation (“Borrower”), the other Credit Parties signatory thereto and Lender,
the Lender has agreed to make Loans to the Borrower upon the terms and subject
to the conditions set forth therein;

WHEREAS, the Guarantor will derive substantial direct and indirect benefit from
the making of the Loans by Lender to the Borrower; and

WHEREAS, in consideration of the Loans to be made to the Borrower, Guarantor has
agreed to guarantee payment and performance of the Borrower’s Obligations under
the Loan Agreement and the other Loan Documents;

NOW, THEREFORE, to induce the Lender to make Loans and other extensions of
credit to the Borrower under the Loan Agreement and for other consideration the
receipt and sufficiency of which is hereby acknowledged, the Guarantor hereby
agrees with the Lender as follows:

1.

Defined Terms. (a) Unless otherwise defined herein, terms defined in the Loan
Agreement and used herein shall have the meanings given to them in the Loan
Agreement.

(b)

As used herein, “Obligations” shall mean all loans, advances, debts, expense
reimbursement, fees, liabilities, and obligations, for the performance of
covenants, tasks or duties or for payment of monetary amounts (whether or not
such performance is then required or contingent, or amounts are liquidated or
determinable) owing by Borrower and any other Credit Party to Lender, of any
kind or nature, present or future, whether or not evidenced by any note,
agreement or other instruments, whether arising under any of the Loan Documents
or under any other agreement between any Borrower, such Credit Party and Lender,
and all covenants and duties regarding such amounts. This term includes all
principal, interest (including interest accruing at the then applicable rate
provided in the Loan Agreement after the maturity of the Loans and interest
accruing at the then applicable rate provided in the Loan Agreement after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), Fees, Charges, expenses,
attorneys’ fees and any other sum chargeable to any Borrower under any of the





 

 

 







--------------------------------------------------------------------------------




Loan Documents, and all principal and interest due in respect of the Loans and
all obligations and liabilities of the Guarantor under this Guarantee.

(c)

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Guarantee shall refer to this Guarantee as a whole and not to any
particular provision of this Guarantee, and section and paragraph references are
to this Guarantee unless otherwise specified.

(d)

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

2.

Guarantee. (a) Guarantor hereby unconditionally and irrevocably guarantees to
the Lender and its successors, indorsees, transferees and assigns, the prompt
and complete payment and performance by the Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Obligations.

(b)

The Guarantor further agrees to pay (whether or not deemed included as part of
the Obligations) any and all reasonable expenses (including, without limitation,
all fees and disbursements of counsel) which may be paid or incurred by the
Lender in enforcing, or obtaining advice of counsel in respect of, any rights
with respect to, or collecting, any or all of the Obligations and/or enforcing
any rights with respect to, or collecting against, the Guarantor under this
Guarantee.

(c)

[Reserved].

(d)

No payment or payments made by the Borrower, any other guarantor or any other
Person or received or collected by the Lender from the Borrower, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of the Guarantor hereunder which
shall, notwithstanding any such payment or payments, other than payments made by
the Guarantor in respect of the Obligations or payments received or collected
from the Guarantor in respect of the Obligations, remain liable for the
Obligations hereunder until the Obligations are indefeasibly paid in full;
provided, that, Lender shall at no time be entitled to receive from Borrower,
Guarantor and any other guarantor or other Person payments in respect of the
Obligations in an amount which, in the aggregate, exceed the aggregate
Obligations then outstanding.

(e)

The Guarantor agrees that whenever, at any time, or from time to time, it shall
make any payment to the Lender on account of its liability hereunder, it will
notify the Lender in writing that such payment is made under this Guarantee for
such purpose.

3.

No Subrogation. Notwithstanding any payment or payments made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the Lender,
the Guarantor shall not be entitled to be subrogated to any of the rights of the
Lender against the Borrower or any other guarantor or any collateral security or
guarantee or right of offset held by the Lender for the payment of the
Obligations, nor shall the Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Person in





 

2

 







--------------------------------------------------------------------------------







respect of payments made by the Guarantor hereunder until all amounts owing to
the Lender by the Borrower on account of the Obligations are indefeasibly paid
in full. If any amount shall be paid to the Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
indefeasibly paid in full, such amount shall be held by the Guarantor in trust
for the Lender, segregated from other funds of the Guarantor and shall forthwith
upon receipt by the Guarantor, be turned over to the Lender in the exact form
received by the Guarantor (duly indorsed by the Guarantor to the Lender, if
required), to be applied against the Obligations, whether matured or unmatured,
in such order as the Lender may elect.

4.

Amendments, etc. with respect to the Obligations; Waiver of Rights. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Obligations made
by the Lender may be rescinded and any of the Obligations continued, and the
Obligations, or the liability of any other party upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Lender, and the Loan Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Lender) may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Lender for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The Lender
shall not have any obligation to protect, secure, perfect or insure any Lien at
any time held by it as security for the Obligations or for this Guarantee or any
property subject thereto. When making any demand hereunder against the
Guarantor, the Lender may, but shall be under no obligation to, make a similar
demand on the Borrower or any other guarantor, and any failure by the Lender to
make any such demand or to collect any payments from the Borrower or any such
other guarantor or any release of the Borrower or such other or guarantor shall
not relieve the Guarantor of the obligations or liabilities hereunder, and shall
not impair or affect the rights and remedies, express or implied, or as a matter
of law, of the Lender against the Guarantor. For the purposes hereof “demand”
shall include the commencement and continuance of any legal proceedings.

5.

Guarantee Absolute and Unconditional. The Guarantor waives any and all notice of
the creation, renewal, extension or accrual of any of the Obligations and notice
of or proof of reliance by the Lender upon this Guarantee or acceptance of this
Guarantee, and the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon this Guarantee; and all dealings between the Borrower
and the Guarantor, on the one hand, and the Lender on the other hand, likewise
shall be conclusively presumed to have been had or consummated in reliance upon
this Guarantee. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or the
Guarantor with respect to the Obligations. The Guarantor understands and agrees
that this Guarantee shall be construed as a continuing, absolute and
unconditional guarantee of payment without regard to c) the validity, regularity
or enforceability of the Loan Agreement, or any other Loan Document, any of the
Obligations or any other collateral





 

3

 







--------------------------------------------------------------------------------







security therefor or guarantee or right of offset with respect thereto at any
time or from time to time held by the Lender d) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower against the Lender, or e)
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrower or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Borrower for the Obligations,
or of the Guarantor under this Guarantee, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against any Guarantor,
the Lender may, but shall be under no obligation to, pursue such rights and
remedies as it may have against the Borrower or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Lender to pursue such other rights or
remedies or to collect any payments from the Borrower or any such other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower or any such other Person or
any such collateral security, guarantee or right of offset, shall not relieve
the Guarantor of any liability hereunder, and shall not impair or affect the
rights and remedies, whether express, implied or available as a matter of law,
of the Lender against the Guarantor. This Guarantee shall remain in full force
and effect and be binding in accordance with and to the extent of its terms upon
the Guarantor until all the Obligations and the obligations of the Guarantor
under this Guarantee shall have been satisfied by indefeasible payment in full
in cash.

6.

Reinstatement. This Guarantee shall continue to be effective, or be reinstated,
as the case may be, if at any time payment, or any part thereof, of any of the
Obligations is rescinded or must otherwise be restored or returned by the Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
any Borrower or the Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, any
Borrower or the Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

7.

Payments. The Guarantor hereby guarantees that payments hereunder will be paid
to the Lender without set-off or counterclaim in U.S. Dollars at the office of
the Lender located at 515 Madison Avenue, New York, NY 10022.

8.

Representations and Warranties. Reference is made to the representations and
warranties made by Guarantor in Section 3 of the Loan Agreement, as a Credit
Party (as defined in the Loan Agreement), which are incorporated herein by
reference.

9.

Notices. All notices, requests and demands to or upon the Lender or the
Guarantor to be effective shall be in writing (or by telex, fax or similar
electronic transfer) and shall be deemed to have been duly given or made f) when
delivered by hand or g) if given by mail, when deposited in the mails by
certified mail, return receipt requested, or h) if by telex, fax or similar
electronic transfer, when sent and receipt has been confirmed, addressed as
follows:

(i)

if to the Lender, at its address or transmission number for notices provided in
the Loan Agreement; and





 

4

 







--------------------------------------------------------------------------------







(ii)

if to the Guarantor, at its address or transmission number for notices set forth
under its signature below.

The Lender, and the Guarantor may change their respective addresses and
transmission numbers for notices by notice in the manner provided in this
Section.

10.

Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.

Integration. This Guarantee represents the agreement of the Guarantor with
respect to the subject matter hereof and there are no promises or
representations by the Lender relative to the subject matter hereof not
reflected herein.

12.

Amendments in Writing; No Waiver; Cumulative Remedies. (a) None of the terms or
provisions of this Guarantee may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the Guarantor and the
Lender, provided that any provision of this Guarantee may be waived by the
Lender in a letter or agreement executed by the Lender or by facsimile
transmission from the Lender.

(b)

The Lender shall not by any act (except by an instrument pursuant to paragraph
12(a) hereof), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default or in any breach of any of the terms and conditions hereof. No failure
to exercise, nor any delay in exercising, on the part of the Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Lender of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the Lender
would otherwise have on any future occasion.

(c)

The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any other rights or remedies provided
by law.

13.

Section Headings. The section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

14.

Negative Covenants. Guarantor hereby agrees that it shall not accept or receive
from the Borrower any intercompany transfers or advances and shall not engage in
any commercial transactions with the Borrower, except as permitted under the
Loan Agreement.





 

5

 







--------------------------------------------------------------------------------







15.

Successors and Assigns. This Guarantee shall be binding upon the successors and
assigns of the Guarantor and shall inure to the benefit of the Lender and its
successors, indorsees, transferees and assigns.

16.

Governing Law. THIS GUARANTEE SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

17.

Submission to Jurisdiction; Waivers. The Guarantor hereby irrevocably and
unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Guarantee or any other Loan Document to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State and County of New
York, the courts of the United States of America for the Southern District of
New York, and appellate courts from any thereof;

(b)

consents that any such action or proceeding may be brought in such courts and
waives trial by jury and any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Guarantor at its address set
forth under its signature below or at such other address of which the Lender
shall have been notified pursuant to Section 9; and

(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction.

[SIGNATURE PAGE FOLLOWS]








 

6

 







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be duly
executed and delivered as of the day and year first above written.

COVER-ALL TECHNOLOGIES INC.




By: ________________________________________




Name:  _____________________________________




Title:  ______________________________________




Address:

55 Lane Road

Fairfield, NJ 07004

Telephone:

(973) 461 - 5185

Facsimile:

(973) 461 - 5255














 

 

 







--------------------------------------------------------------------------------










STATE OF ____________________

)

) ss.:

COUNTY OF __________________

)







On this 11th day of September, 2012, before me personally came
______________________________, to me known, who, being duly sworn, did depose
and say, that he is the ____________________ of COVER-ALL TECHNOLOGIES INC., the
corporation described in and which executed the foregoing instrument; and that
he signed his name thereto by order of the board of directors of said
corporation.










_________________________________

Notary Public











 

 

 







--------------------------------------------------------------------------------